Citation Nr: 0502895	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain syndrome with disc herniation at L4-L5, prior to 
September 23, 2002.

2.  Entitlement to a rating in excess of 20 percent for low 
back pain syndrome with disc herniation at L4-L5, from 
September 23, 2002 to September 25, 2003.

3.  Entitlement to a rating in excess of 20 percent for low 
back pain syndrome with disc herniation at L4-L5, from 
September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 until 
November 1989.  His DD Form 214 also reflects 2 years of 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

It is noted that, in his January 2003 substantive appeal, the 
veteran expressed his desire for a hearing before a Member of 
the Board.  Such request was subsequently withdrawn in 
September 2004.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back pain syndrome with disc herniation at L4-L5 has been 
manifested by subjective complaints of pain radiating to the 
left lower extremity, productive of no more than moderate 
limitation of motion, with no more than moderate neurological 
deficit.

2.  Competent clinical evidence of record demonstrates a post 
surgical low back scar that is tender on palpation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for low back pain syndrome with disc herniation at 
L4-L5, prior to September 23, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002).

2.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected low back pain syndrome with disc 
herniation at L4-L5, from September 23, 2002 to September 25, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003).

3.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected low back pain syndrome with disc 
herniation at L4-L5, from September 23, 2002 to September 25, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524 (2004).

4.  The schedular criteria for an evaluation in excess of 20 
percent for low back pain syndrome with disc herniation at 
L4-L5, from September 26, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, 5243 (effective from September 26, 2003).

5.  The schedular criteria for a separate 10 percent 
evaluation for a low back surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (as in effect prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the issuance of VCAA notice.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, several lay statements from the 
veteran's wife and co-workers are affiliated with the claims 
folder.  The veteran's own statements in support of his claim 
are also of record.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially awarded service connection for low 
back pain syndrome in a Hearing Officer Decision dated in 
November 1990.  A July 1991 rating action effectuated that 
award, assigning a 10 percent rating effective November 1989.  

In March 1997, the veteran expressed his belief that his 
service-connected low back pain syndrome had worsened such 
that a higher evaluation was warranted.  He was afforded a VA 
examination in April 1997 and then his claim was considered 
by the RO in August 1997.  At that time, the earlier 10 
percent evaluation was confirmed.  No appeal followed.

Next, in March 2001, the veteran again sought an increased 
rating for his low back disability.  In an April 2001 rating 
decision, that request was denied by the RO.  A notice of 
disagreement was received in June 2001.  No statement of the 
case followed.  Rather, after a VA examination in October 
2001, the RO recharacterized the veteran's low back pain 
syndrome as disc disease.  A November 2001 rating decision 
granted a temporary total rating based on surgical or other 
treatment necessitating convalescence, effective October 
2000.  Then, a 20 percent rating was assigned from March 
2001.  

In essence, then, the November 2001 rating decision 
represented an increase in the veteran's disability 
evaluation for his service-connected low back disability.  As 
such increase was less than the maximum available benefit 
(disregarding the temporary rating), the November 2001 
determination did not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, a statement of the case 
should still have been issued by the RO.  

Instead of issuing a statement of the case, the RO issued 
another rating decision in March 2002 that denied an award in 
excess of 20 percent.  The veteran then submitted another 
notice of disagreement in April 2002, which prompted a 
statement of the case in December 2002.  The appeal was 
perfected with the submission of a VA Form 9 in January 2003.  

Again, the RO was obligated to issue a statement of the case 
following the veteran's June 2001 notice of disagreement.  
Because this was not accomplished, the rating period for 
consideration on appeal begins March 7, 2000, one year prior 
to the date of receipt of the reopened increased rating claim 
upon which the June 2001 notice of disagreement was based.  
See 38 C.F.R. § 3.400(o)(2).  

Factual background

In November 2000, the veteran presented at the emergency room 
of the Memorial Healthcare Center with complaints of severe 
low back pain.  He relayed a 3-month history of progressively 
worsening back pain.  The pain was primarily located in the 
left lower back and hip, with radiation from the buttocks 
down into the left leg and occasionally to the calf.  He also 
complained of back spasms, as well as cramping pains in the 
left calf, which felt like a Charley horse.  He denied any 
incontinence of the bowel or bladder.  The veteran reported 
that, a few days earlier he had received muscle manipulation 
treatment and injections.  Then, upon return home, his pain 
worsened and he was unable to get out of bed.  

While at Memorial Healthcare Medical Center, an MRI was 
performed.  That test revealed a large herniated disc at L4-
L5 with significant stenosis.  Arrangements were then made 
for his transfer to Genesys Regional Medical Center.

Upon arrival at Genesys Regional Medical Center, the veteran 
complained of intractable low back pain radiating to the left 
lower extremity, times two days.  The veteran further 
reported intermittent back pain since 1988.  The pain became 
more constant over the previous 3 months, worsening in 
intensity over the last 6 weeks.  He described the pain as an 
ache.  It was exacerbated with bending and twisting.  
Radiating pain to the left lower extremity had begun one week 
earlier.  At present, the veteran rated his discomfort as a 3 
out of 10, rising to a 10 out of 10 with movement.  He denied 
any numbness or incontinence of the bowel or bladder.  

Occupationally, the November 2000 Genesys treatment report 
indicated that the veteran worked on a factory assembly line.  
The position involved standing and bending.  

Upon physical examination, cranial nerves II-XII were grossly 
intact.  He had + 2/4 deep tendon reflexes in all 
extremities.  Motor strength was +5/5 bilaterally in the 
upper extremities and also in the right lower extremity.  
Motor strength in the left thigh on flexion was +4-5 out of 
5.  Motor strength in the left toe was +4/5.  No sensory 
deficits were noted.  There was no edema or atrophy of the 
extremities.  

Additional treatment records dated in November 2000 from 
Genesys Regional Medical Center showed that there was no 
significant tenderness in the paraspinal musculature.  He 
also had a positive straight leg raise on the right.  There 
was some weakness of the extensor hallucis longus on the 
left.  The veteran's back condition did not improve and, 
later that week, he underwent a left L5 hemilaminectomy and 
diskectomy.  Essentially, a very large disk herniation was 
impacting against the ventral surface of the proximal aspect 
of the L5 nerve root.  Such disk was thus surgically removed.  
Additionally, decompression of the nerve roots was performed.  

A January 2001 physical therapy report from Memorial 
Healthcare Center showed tenderness in the bilateral lumbar 
region.  The report noted that the veteran had been 
participating in physical therapy for approximately 7 weeks 
and had improved his range of motion, strength and functional 
abilities.  His pain had also decreased.  It was noted, 
however, that the veteran still had pain and functional 
limitations.  The veteran was discharged from physical 
therapy, as it was concluded that he had achieved its maximum 
benefit.

In a June 2001 letter written by C. C. D., M.D., Ph.D., it 
was reported that the veteran was doing well.  He complained 
of only occasional dull, achy pain.  The veteran was back at 
work and had no problems getting around.  He was not yet 
running or jogging, however.  

Objectively, motor examination revealed normal strength of 
the quadriceps femoris muscle group bilaterally, the 
hamstrings, the dorsiflexors and the plantar flexors.  
Sensory examination was intact to pinprick and light touch in 
all dermatomes tested and the reflexes were physiologic if 
not hyperactive throughout.  The veteran had full range of 
motion of the low back and his gait was within normal limits.  

The veteran was examined by VA in October 2001.  He presented 
with complaints of chronic low back pain.  He stated that 
pain was precipitated by prolonged sitting or standing.  Over 
the years, his pain had increased in severity.  

Objectively, the veteran had a 2-inch scar in the lower 
lumbar region from his previous laminectomy.  There was no 
tenderness in the intervertebral disc spaces, but he had 
limited motion.  On forward bending his range of motion was 
from 0 to 60 degrees, limited by pain.  Backward bending was 
from 0 to 20 degrees, limited by pain.  Rotation to the left 
was from 0 to 30 degrees and rotation to the right was from 0 
to 50 degrees, limited by pain in both instances.  

Neurologically, the veteran had normal reflexes in both knee 
jerks and ankle jerks.  There was no evidence of atrophy or 
weakness of the lower extremities.  He did have decreased 
sensation at the dorsum of the left foot, particularly at the 
first, second and third toes.  

A December 2001 treatment report written by J. L., M.D., 
revealed decreased sensation of the left foot from mid-foot 
to the toes.  Sensation of the toes of the left foot was 
decreased both to light touch and to pinprick.

In a letter dated in December 2001, J. L., M.D., stated that 
the veteran had sensory loss of the left foot and toes.  She 
opined that such deficits related to the veteran's herniated 
disc.

Also in December 2001, the veteran submitted a statement to 
the RO.  In that communication, he stated that he worked on 
his feet for 8 to 12 hours a day.  He explained that, as the 
day wore on, his left foot would become numb.  He had not had 
any good days since November 2000, just after his disc 
herniation operation.  

The veteran was again examined by VA in March 2002.  At that 
time, he complained of soreness and pain in the lower back, 
some days worse than others.  He took Tylenol for his pain.  
The veteran also experienced occasional numbness in the left 
leg, worsened by prolonged standing.  He could not bend or 
lift much weight.  

Objectively, the veteran walked well, with a normal heel-toe 
gait.  His posture was good and equilibrium was satisfactory.  
He had normal lumbar lordosis.  A 2-inch surgical scar ran in 
the midline of the lower back.  The scar was tender on 
palpation.  His muscle tone was good and there was no spasm.  
There was no cough aggravation of pain.  

Regarding range of motion, the veteran had extension to 20 
degrees with complaints of pain on the left side of the lower 
back.  He had flexion to 45 degrees, also with some pain.  
Right and left lateral flexion was to 15 degrees and right 
and left rotation was to 10 degrees.  

Neurologically, there were no deficits in either lower limb.  
Straight leg raise was to 45 degrees on each side with 
complaints of back pain, but Lasegue test was negative.  
Sensation was normal.  There was minor dullness of the left 
leg, lateral side.  EMG studies showed normal motor and 
sensory conduction studies of the left lower extremity.  The 
study further showed chronic denervation of the left lower 
extremity and lumbosacral paraspinal muscles, limited to EDB 
of the foot, with the remainder of sampled muscles being 
normal.  

X-rays revealed disc narrowing and sclerosis at L4-L5, with 
evidence of a left-sided hemilaminectomy at the L5 level.  

Following the examination, the VA examiner offered some 
concluding thoughts.  He stated that the veteran did have 
some limitation of motion of the low back, but noted that 
there was no gross neurological deficiency.  He stated that, 
given the type of surgery previously performed on the 
veteran, his pain level should be minimal, with mild to 
moderate limitation of motion.  No neurological deficiencies 
were expected.  He further commented that the veteran should 
be able to perform activities of a moderate nature.   

In February 2003, several letters were received from the 
veteran's co-workers and supervisor.  Such correspondence 
indicated that the veteran required assistance in performing 
his work tasks due to his low back condition.  The letters 
further reported that the veteran took pain medication daily.  
The veteran's supervisor noted that, by the end of the day, 
it was apparent that the veteran was experiencing 
considerable pain.  

In another February 2003 letter, the veteran's wife explained 
that he had difficulty sleeping due to back pain.  He also 
had difficulty picking up his boys, age 3 and 1.  He would 
struggle to stand up after playing on the floor with his 
sons.  

In a February 2003 statement written by the veteran, he 
reported that he took extra strength Tylenol, Tylenol 
Arthritis Pain Strength and Pain Away to alleviate his back 
discomfort.  He had also started using muscle relief 
medication, as well as alcohol.  He explained that he 
experienced pain from the moment he got up in the morning 
until he retired to bed each night.  His pain worsened as 
each day progressed.  He added that, at the hip level, his 
back was so sore that it brought tears to his eyes.  In 
closing, the veteran reiterated that his back pain was of an 
extreme nature.  

An April 2004 MRI conducted at Memorial Healthcare Center 
revealed an impression of status post hemilaminectomy at L4-
L5, with associated postoperative change.  There was no 
evidence of recurrent disk herniation.  The MRI also showed 
bilateral degenerative, predominantly inferior neural 
foraminal, narrowing at L4-L5 and L5-S1, particularly on the 
left side at L4-L5, leading to effacement upon the exiting L4 
and L5 nerve root sleeves.  Finally, there was a small right 
paramedian disk herniation at L5-S1 leading to mild 
effacement upon the right S1 nerve root sleeve within its 
lateral recess.  


Analysis

I.  Prior to September 23, 2002.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  For this period, the 
veteran is currently in receipt of a 20 percent rating.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked 
limitation of forward bending in standing position.  To the 
contrary, upon VA examination in October 2001, the veteran 
could forward bend from 0 to 60 degrees.  In March 2002, VA 
examination showed forward flexion to 45 degrees.  X-rays 
taken in conjunction with the March 2002 VA examination did 
reveal disc space narrowing, but there was no showing of 
abnormal mobility on forced motion.  Even with consideration 
of functional loss due to pain, the evidence does not 
demonstrate disability more comparable to the next-higher 40 
percent evaluation under Diagnostic Code 5295.  Rather, the 
veteran's disability picture is more closely approximated by 
the presently assigned 20 percent evaluation during the 
period in question.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back pain syndrome with disc herniation at L4-L5.  Under 
Diagnostic Code 5293, for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, a 20 percent evaluation 
is warranted for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
Finally, a 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 20002.  It is acknowledged 
that the veteran has complained of pain radiating down into 
the left lower extremity.  However, November 2000 treatment 
reports from Genesys Regional Medical Center revealed only 
mild neurological abnormalities.  At that time, the veteran 
denied any incontinence of the bowel or bladder, and he had + 
2/4 deep tendon reflexes in all extremities.  Motor strength 
was +5/5 in the right lower extremity.  Motor strength in the 
left thigh on flexion was +4-5 out of 5.  Motor strength in 
the left toe was +4/5.  No sensory deficits were noted.  
There was no edema or atrophy of the extremities.  

Further supporting the conclusion that the neurological 
findings do not support an increased evaluation under the old 
version of Diagnostic Code 5293 is a June 2001 letter written 
by C. C. D., M.D., Ph.D.  In that report, sensory examination 
was intact to pinprick and light touch in all dermatomes 
tested and the reflexes were physiologic if not hyperactive 
throughout.  Additionally, VA examination in October 2001 
revealed normal reflexes in both knee jerks and ankle jerks.  
There was no evidence of atrophy or weakness of the lower 
extremities.  Finally, per the March 2002 VA examination 
report, EMG studies showed normal motor and sensory 
conduction studies of the left lower extremity.  Lasegue test 
was normal and there was no deficit as to either limb.

It is acknowledged that the November 2000 neurological 
findings do show some deficits as to the left lower 
extremity.  It is further noted that additional November 2000 
records from Genesys reflected a positive straight leg raise.  
Additionally, an October 2001 VA examination report indicated 
decreased sensation at the dorsum of the left foot, 
particularly at the first, second and third toes.  Finally, 
upon VA examination in March 2002, straight leg raise was 
again positive for pain, and there was a finding of minor 
dullness of the left leg, lateral side.  However, the Board 
finds that such deficits have already been contemplated in 
the veteran's presently assigned 20 percent rating.  The 
degree of deficiency does not warrant the next-higher 40 
percent rating here, particularly in light of the numerous 
favorable neurological findings discussed above.  

The provisions of Diagnostic Code is 5292, for limitation of 
motion of the lumbar spine, provide a 20 percent evaluation 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

A review of the range of motion findings for the period in 
question show only moderate and not severe limitation of 
motion.  For example, the October 2001 VA examination showed 
forward flexion from 0 to 60 degrees, limited by pain.  
Backward bending was from 0 to 20 degrees, limited by pain.  
Rotation to the left was from 0 to 30 degrees and rotation to 
the right was from 0 to 50 degrees, limited by pain in both 
instances.  Upon VA examination in March 2002, the veteran 
had extension to 20 degrees with complaints of pain on the 
left side of the lower back.  He had flexion to 45 degrees, 
also with some pain.  Right and left lateral flexion was to 
15 degrees and right and left rotation was to 10 degrees.  

Even with consideration of additional functional limitation 
as due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to severe limitation 
of lumbar spine motion.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As 
demonstrated in a June 2001 letter written by C. C. D., M.D., 
Ph.D., the veteran had no problems getting around.  Moreover, 
his gait was within normal limits at that time.  Finally, 
upon VA examination in March 2002, the veteran walked well, 
with a normal heel-toe gait.  His posture was good and his 
equilibrium was satisfactory.  

In finding that DeLuca considerations do not warrant an 
increased rating in the present case, the Board acknowledges 
the veteran's persistent complaints of pain.  Moreover, it is 
acknowledged that such pain has been objectively 
demonstrated, such as in the October 2001 VA range of motion 
findings.  It is further acknowledged that the veteran takes 
many medications to alleviate his low back symptomatology.  
However, such documented discomfort has already been 
accounted for in the presently assigned 20 percent evaluation 
for the period in question.  The medical evidence does not 
demonstrate functional limitation commensurate with the next-
higher disability rating.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's low back pain syndrome with disc herniation 
at L4-L5, prior to September 23, 2002.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



II.  From September 23, 2002 to September 25, 2003.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed by a physician at any time.  As such, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 to September 25, 2003, can not serve as a basis for 
an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 
 
The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  
Again, in the present case, an October 2001 VA examination 
showed forward flexion from 0 to 60 degrees, limited by pain.  
Backward bending was from 0 to 20 degrees, limited by pain.  
Rotation to the left was from 0 to 30 degrees and rotation to 
the right was from 0 to 50 degrees, limited by pain in both 
instances.  Upon VA examination in March 2002, the veteran 
had extension to 20 degrees with complaints of pain on the 
left side of the lower back.  He had flexion to 45 degrees, 
also with some pain.  Right and left lateral flexion was to 
15 degrees and right and left rotation was to 10 degrees.  

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrant a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied, as discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  As the veteran experienced 
decreased sensation of the feet, with some calf pain, the 
potentially relevant Diagnostic Code sections are 8520, for 
the sciatic nerve, Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal), Diagnostic Code 8522, for 
the musculocutaneous nerve (superficial peroneal), Diagnostic 
Code 8523, for the anterior tibial nerve (deep peroneal) 
Diagnostic Code 8524, for the internal popliteal nerve 
(tibial) and Diagnostic Code 8529, for the external cutaneous 
nerve of the thigh.  

As previously discussed, the medical evidence reveals various 
neurological findings.  Such findings include positive 
straight leg raise, shown on two occasions.  An October 2001 
VA examination report indicated decreased sensation at the 
dorsum of the left foot, particularly at the first, second 
and third toes.  Finally, upon VA examination in March 2002, 
minor dullness of the left leg, lateral side, was indicated.  
Finally, EMG studies showed chronic denervation of the left 
lower extremity and lumbosacral paraspinal muscles, limited 
to EDB of the foot.  

The Board finds that the medical evidence detailed above 
allows for a finding of moderate neurological manifestations 
of the veteran's service-connected low back pain syndrome 
with disk herniation at L4-L5.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521 and 8524.  All remaining potentially relevant Code 
sections provide evaluations of either 10 percent or are 
noncompensable.  Thus, the veteran is entitled to a 20 
percent rating under Diagnostic Code 8520, 8521 or 8524 for 
the neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 to September 
25, 2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 20 percent evaluation under Diagnostic Code 
8520, 8521 or 8524 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The veteran's only other service-connected disability for 
which he is assigned a compensable evaluation is an anxiety 
condition, rated at 30 percent disabling.  
 
Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (anxiety condition), 20 
percent (orthopedic manifestations of his low back 
disability), and 20 percent (neurological manifestations of 
his low back disability) an evaluation of 60 percent is 
derived.  This combined rating exceeds the combined 40 
percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 60 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 20 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

III.  From September 26, 2003.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; and Diagnostic Code 
5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  These rating 
require a finding of ankylosis of the lumbar spine in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back pain 
syndrome with disc herniation at L4-L5 for the period from 
September 26, 2003.  As the veteran is not current in receipt 
of payment of compensation based on the separate orthopedic 
and neurologic manifestation ratings assigned for the period 
from September 23, 2002 to September 25, 2003, assignment of 
a 20 percent evaluation from September 26, 2003 does not 
constitute a reduction in payment so as to invoke the 
provisions of 38 C.F.R. § 3.105.



IV.  Final considerations- Separate Scar Evaluations and 
Extraschedular Consideration

Before closing, the Board will briefly address the question 
of entitlement to a separate evaluation for scar residuals of 
the veteran's service-connected low back pain syndrome with 
disc herniation at L4-L5.  In this vein, the Court has 
recognized that the critical element in assigning separate 
ratings resulting from a disability is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Here, a March 2002 VA examination report indicated a 2-inch 
surgical scar down the midline of the veteran's lower back.  
That scar was tender on palpation.  The Board finds that such 
tenderness is separate and distinct from the mechanical-type 
pain discussed above that characterized the veteran's 
orthopedic and neurologic manifestations of the service-
connected disability at issue.  Thus, a separate evaluation 
for the tender scar is appropriate here.  The Board finds 
that Diagnostic Code 7804, for tender and painful scars, is 
the most relevant Code section.  That section affords a 10 
percent evaluation.  (It is noted that 38 C.F.R. § 4.118, 
concerning the diagnostic criteria for skin disabilities, 
underwent revision effective August 30, 2002, during the 
pendency of this appeal.  However, no substantive change was 
made to Diagnostic Code 7804.)

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.
 



ORDER

Entitlement to a rating in excess of 20 percent for low back 
pain syndrome with disc herniation at L4-L5, prior to 
September 23, 2002, is denied.

Entitlement to a separate 20 percent evaluation for 
orthopedic manifestations of the service-connected low back 
pain syndrome with disc herniation at L4-L5, from September 
23, 2002 to September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the service-connected low back 
pain syndrome with disc herniation at L4-L5, from September 
23, 2002 to September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for low back 
pain syndrome with disc herniation at L4-L5, from September 
26, 2003, is denied.

A separate 10 percent rating for a tender low back surgical 
scar is granted, subject to the applicable law governing the 
award of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


